
	
		II
		110th CONGRESS
		1st Session
		S. 1195
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 24, 2007
			Mr. Hagel (for himself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish the Comprehensive Entitlement
		  Reform Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Entitlement Reform
			 Commission Act of 2007.
		2.DefinitionsIn this Act:
			(1)CommissionThe term Commission means the
			 Comprehensive Entitlement Reform Commission established under section 3.
			(2)MedicaidThe term Medicaid means the
			 program established under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.).
			(3)MedicareThe term Medicare means the
			 program established under title XVIII of the Social Security Act (42 U.S.C.
			 1395 et seq.).
			(4)Social SecurityThe term Social Security means
			 the program of old-age, survivors, and disability insurance benefits
			 established under title II of the Social Security Act (42 U.S.C. 401 et
			 seq.).
			3.Establishment of commissionThere is established a commission to be
			 known as the Comprehensive Entitlement Reform Commission.
		4.PurposeThe Commission will review Social Security,
			 Medicare, and Medicaid and make comprehensive recommendations to sustain the
			 solvency and stability of these three programs for future generations.
		5.Duties of the commission
			(a)In generalThe Commission shall conduct a
			 comprehensive review of Social Security, Medicare, and Medicaid consistent with
			 the purpose specified in section 4 and shall submit the report required under
			 subsection (b).
			(b)Report
				(1)ReportNot later than 1 year after the selection
			 of the 2 Co-Chairpersons and the Executive Director of the Commission, the
			 Commission shall prepare and submit a final report that contains a detailed
			 statement of the recommendations, findings, and conclusions of the Commission
			 to the appropriate Committees of Congress and the President. The appropriate
			 Committees of Congress shall hold hearings on the report.
				(2)Public availabilityThe report submitted under this subsection
			 shall be made available to the public.
				6.Membership
			(a)Number and appointmentThe Commission shall be composed of 8
			 members, to be appointed as follows:
				(1)The majority leader of the Senate shall
			 appoint 2 members.
				(2)The minority leader of the Senate shall
			 appoint 2 members.
				(3)The Speaker of the House of Representatives
			 shall appoint 2 members.
				(4)The minority leader of the House of
			 Representatives shall appoint 2 members.
				(b)Prohibited appointmentsMembers of the Commission shall not include
			 Members of Congress or other elected Federal, State, or local government
			 officials.
			(c)Period of appointmentEach member shall be appointed for the life
			 of the Commission. Any vacancies shall not affect the power and duties of the
			 Commission but shall be filled in the same manner as the original
			 appointment.
			(d)DateMembers of the Commission shall be
			 appointed by not later than 30 days after the date of enactment of this
			 Act.
			(e)Initial organization periodNot later than 60 days after the date of
			 enactment of this Act, the Commission shall develop and implement a schedule
			 for completion of the review and report required under section 5.
			(f)Co-ChairpersonsThe Commission shall select 2
			 Co-Chairpersons from among its members.
			(g)TerminationThe Commission shall terminate on the date
			 that is 30 days after the date on which the Commission submits the report
			 required under section 5(b)(1).
			7.Administration
			(a)QuorumFive members of the Commission shall
			 constitute a quorum for purposes of voting, but a quorum is not required for
			 members to meet and hold hearings.
			(b)Meetings
				(1)In generalThe Commission shall meet at the call of
			 the Co-Chairpersons or a majority of its members.
				(2)Open meetingsEach meeting of the Commission, other than
			 meetings in which classified information is to be discussed, shall be open to
			 the public.
				(c)HearingsThe Commission may hold such hearings and
			 undertake such other activities as the Commission determines to be necessary to
			 carry out its duties.
			(d)Travel expensesMembers shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with sections 5702 and
			 5703 of title 5, United States Code, while away from their homes or regular
			 places of business in performance of services for the Commission.
			(e)Staff
				(1)Executive directorThe Commission shall have a staff headed by
			 an Executive Director. The Executive Director shall be paid at a rate
			 equivalent to a rate established for the Senior Executive Service under section
			 5382 of title 5, United States Code.
				(2)Staff appointmentWith the approval of the Commission, the
			 Executive Director may appoint such personnel as the Executive Director
			 determines to be appropriate.
				(3)Actuarial experts and
			 consultantsWith the approval
			 of the Commission, the Executive Director may procure temporary and
			 intermittent services under section 3109(b) of title 5, United States
			 Code.
				(4)Detail of government
			 employeesUpon the request of
			 the Commission, the head of any Federal agency may detail, without
			 reimbursement, any of the personnel of such agency to the Commission to assist
			 in carrying out the duties of the Commission. Any such detail shall not
			 interrupt or otherwise affect the civil service status or privileges of the
			 Federal employee.
				(5)Other resourcesThe Commission shall have reasonable access
			 to materials, resources, statistical data, and other information such
			 Commission determines to be necessary to carry out its duties from the Library
			 of Congress, the Chief Actuary of Social Security, the Congressional Budget
			 Office, and other agencies and elected representatives of the executive and
			 legislative branches of the Federal Government. The Co-Chairpersons of the
			 Commission shall make requests for such access in writing when
			 necessary.
				8.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated for
			 fiscal year 2008, $1,500,000 to carry out the purposes of this Act.
			(b)AvailabilityAny sums appropriated under the subsection
			 (a) shall remain available, without fiscal year limitation, until
			 expended.
			
